Citation Nr: 1418666	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  12-32 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for prostate hypertrophy with urinary dysfunction.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



REMAND

The Veteran had active duty service from October 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran has been diagnosed with benign prostatic hypertrophy (BPH).  This is shown in his VA treatment records.  His most recent VA examination, however, noted that he did not have any urinary incontinence, but did not discuss BPH.  No examination has been conducted that specifically addresses these issues, especially with regard to the Veteran's contention that prostate hypertrophy and urinary dysfunction are due to service-connected diabetes.  

The Board finds that a remand is necessary in order to obtain medical evidence that addresses these asserted etiological causes of his prostate hypertrophy and urinary problem.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Loma Linda VA Medical Center, or any other VA medical facility that may have treated or evaluated the Veteran, since June 2011 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment or evaluation that he may have had for his prostate and/or urinary issues, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified records with the claims file.  If any putative records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Thereafter, schedule the Veteran for a VA examination to determine whether his claimed prostate hypertrophy and/or urinary dysfunction are/is related to service or a service-connected disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should state whether the Veteran has prostate hypertrophy, urinary incontinence, and/or any other urinary dysfunction.

The examiner should then additionally opine as to whether the Veteran's prostate hypertrophy and any urinary problem found, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or are otherwise the result of military service, to include conceded exposure to herbicides.

The examiner should also opine whether the Veteran's prostate hypertrophy and any urinary dysfunction found are more likely, less likely or at least as likely as not caused by his diabetes mellitus or any other service-connected disability.

Finally, the examiner should opine whether any service-connected disability, including diabetes mellitus, has aggravated (i.e., permanently worsened beyond the normal progression of that disease) his prostate hypertrophy and/or any urinary dysfunction.

The examiner should specifically address the Veteran's lay statements regarding onset of symptoms and any continuity of symptomatology.  The medical reasons for accepting or rejecting the Veteran's theories regarding onset/causation should be set forth in detail.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the agency of original jurisdiction should review the claims file and readjudicate the Veteran's claim of service connection.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

